ON REHEARING.
ELLISON, P. J.
A rehearing was granted in this case and it has been reargued. Our position in the foregoing opinion on the question of the statute of frauds is attacked on the ground of not being applicable to the facts. This attack is resisted by defendant. It will not be necessary to say whether, on the facts, our discussion of the statute should be withdrawn as inapplicable to the case, for the reason that since we decided that the sub-agent Bray had no implied authority to make the contract on which the action is founded, the question raised as to the statute is not necessary to a disposition of the case. Our further consideration of the question of authority of the agent, has resulted in the conclusion at which we arrived on the original hearing. The judgment will therefore be reversed.
Trimble, J., concurs; Bland, J., not sitting.